 Case 1:19-cv-01075-CFC Document 16 Filed 09/03/19 Page 1 of 2 PageID #: 201



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

UNILOC 2017 LLC,                               )
                                               )
                     Plaintiff,                )
                                               )
          v.                                   )     C.A. No. 19-1075 (CFC)
                                               )
ZENPAYROLL, INC., d/b/a/ GUSTO,                )
                                               )
                     Defendant.                )

               DEFENDANT ZENPAYROLL, INC.’S MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant ZenPayroll, Inc., d/b/a Gusto

(“Defendant”), moves to dismiss Plaintiff Uniloc 2017 LLC’s Amended Complaint (D.I. 14) for

failure to state a claim upon which relief can be granted. The grounds for this motion are set

forth in Defendant’s Opening Brief, submitted herewith.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Jack B. Blumenfeld
                                                   _____________________________________
                                                   Jack B. Blumenfeld (#1014)
                                                   Jennifer Ying (#5550)
OF COUNSEL:                                        1201 North Market Street
                                                   P.O. Box 1347
Timothy C. Saulsbury                               Wilmington, DE 19899
Vera Ranieri                                       (302) 658-9200
DURIE TANGRI LLP                                   jblumenfeld@mnat.com
217 Leidesdorff Street                             jying@mnat.com
San Francisco, CA 94111
(415) 362-6666                                     Attorneys for Defendant ZenPayroll, Inc.,
                                                   d/b/a Gusto

September 3, 2019
 Case 1:19-cv-01075-CFC Document 16 Filed 09/03/19 Page 2 of 2 PageID #: 202



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

       I further certify that I caused to be served copies of the foregoing document on

September 3, 2019, upon the following in the manner indicated:

Sean T. O’Kelly, Esquire                                               BY ELECTRONIC MAIL
O’KELLY ERNST & JOYCE, LLC
901 North Market Street, Suite 1000
Wilmington, DE 19801
Attorneys for Plaintiff

Paul J. Hayes, Esquire                                                 BY ELECTRONIC MAIL
James J. Foster, Esquire
Kevin Gannon, Esquire
PRINCE LOBEL TYE LLP
One International Place, Suite 3700
Boston, MA 02110
Attorneys for Plaintiff


                                                   /s/ Jack B. Blumenfeld

                                                   Jack B. Blumenfeld (#1014)
